

115 HRES 118 IH: Expressing support for the designation of February 14 of each year as International Flower Workers’ Day, in acknowledgment of workers in flower-producing countries and to demonstrate the commitment of the United States to practices that respect labor rights in other countries.
U.S. House of Representatives
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 118IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2017Mr. Ellison (for himself, Mr. McGovern, and Mr. Pocan) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of February 14 of each year as International Flower Workers’
			 Day, in acknowledgment of workers in flower-producing countries and to
			 demonstrate the commitment of the United States to practices that respect
			 labor rights in other countries.
	
 Whereas Colombia is the second largest exporter of flowers worldwide, with an industry value of $1,300,000,000;
 Whereas 77 percent of the flowers exported from Colombia are imported into the United States; Whereas Colombian flower workers and flower workers in other flower-producing countries face daily health risks from contact with pesticides;
 Whereas three of the pesticides used in close proximity to Colombian flower workers have been found to be extremely toxic, and others have been found to be carcinogenic and are restricted for use in the United States;
 Whereas such pesticides can cause serious health impacts, including blood and skin cancer, and the repetitive motions involved in flower cultivation, picking, and processing can lead to other health conditions;
 Whereas many female flower workers in Colombia must take pregnancy tests and use birth control in order to gain or maintain employment, reportedly due to their proximity to pesticides that can cause birth defects and health risks for pregnant women;
 Whereas the labor force of the Colombian flower-production industry is predominantly female, one-third of whom are single mothers;
 Whereas Colombian flower workers work from 12 to 22 hours per day, six days a week, from Valentine’s Day to Mother’s Day, while earning pay that is insufficient to allow them to rise out of poverty;
 Whereas workloads and production goals for Colombian flower workers have progressively increased over the years since the beginning of the flower-production industry in Colombia in the mid-1960s;
 Whereas Colombian flower workers have been denied their rights to collectively organize, bargain, or strike;
 Whereas the Colombian Action Plan Related to Labor Rights, signed on April 7, 2011, was designed to improve labor conditions for workers in Colombia across various sectors;
 Whereas the American Federation of Labor and Congress of Industrial Organizations has suggested revisions to the plan in order to ensure worker safety in Colombia; and
 Whereas the commemoration of International Flower Workers’ Day would acknowledge and reaffirm the commitment of the United States to labor rights: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of International Flower Workers’ Day, in acknowledgment of workers in flower-producing countries and to demonstrate the commitment of the United States to practices that respect labor rights in other countries;
 (2)urges the governments of Colombia and other flower-producing countries to investigate and respond to the social and environmental impacts of the flower-producing industry in those countries;
 (3)notes that the Colombian Action Plan Related to Labor Rights, signed on April 7, 2011, has not adequately strengthened or improved working conditions in Colombia as outlined or intended by the plan;
 (4)recognizes that Colombian flower workers should not suffer harm from free trade, but should share in its economic benefits;
 (5)supports the elimination of exploitative labor practices, whether foreign or domestic, as a key policy goal of the United States;
 (6)encourages the development and implementation of new measures to uphold and fulfill the strong labor commitments made under the United States-Colombia Trade Promotion Agreement; and
 (7)supports the creation of procedures for adequate followup of such new measures, with participation from the flower-production industry as well as other affected industries, such as palm oil production, sugar production, mining, and port management.
			